   Case 8-13-72251-reg             Doc 1362-10         Filed 11/28/18   Entered 11/28/18 16:23:56




LaMonica Herbst & Maniscalco, LLP
3305 Jerusalem Avenue, Suite 201
Wantagh, New York 11793
Ph. 516.826.6500
Salvatore LaMonica, Esq.
Jacqulyn S. Loftin, Esq.


UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
In re:

OAK ROCK FINANCIAL, LLC,                                                  Chapter 11
                                                                          Case No.13-72251-REG
                           Debtor.
---------------------------------------------------------------x

                                             CERTIFICATION

TO:     THE HONORABLE ROBERT E. GROSSMAN
        UNITED STATES BANKRUPTCY JUDGE

        In accordance with General Order 613 (the “Guidelines”), Jacqulyn S. Loftin, Esq., a

Partner of LaMonica Herbst & Maniscalco, LLP (“LHM”), attorneys for Oak Rock Financial,

LLC, the debtor and debtor in possession (the “Debtor”), hereby certifies with respect to LHM’s

sixth and final application for allowance of compensation and reimbursement of expenses for the

period June 1, 2015 through October 31, 2018 (the “Application”), as follows:

        1.       I am the “Certifying Professional” as defined in the Guidelines.

        2.       I have read the Application, and certify that to the best of my knowledge,

information and belief, formed after reasonable inquiry, except as specifically indicated to the

contrary, (a) the Application complies with the Guidelines, (b) the fees and disbursements sought

by LHM in the Application fall within the Guidelines, (c) the fees and disbursements sought by

LHM, except to the extent prohibited by the Guidelines, are billed at rates, and in accordance with

practices, customarily employed by LHM and generally accepted by LHM’s clients; and (d) in
  Case 8-13-72251-reg         Doc 1362-10      Filed 11/28/18     Entered 11/28/18 16:23:56




providing a reimbursable service, LHM does not make a profit on the service, whether the service

is performed by LHM in-house or through a third party.

       3.      The Debtor was provided with a statement containing a list of the professionals

performing services, their respective billing rates, the aggregate hours spent by each professional,

a general description of the services rendered and a reasonably detailed breakdown of the

disbursements incurred.

Dated: November 28, 2018
       Wantagh, New York
                                              Respectfully submitted,

                                              LAMONICA HERBST & MANISCALCO, LLP
                                              Attorneys for Oak Rock Financial, LLC

                                      By:     Jacqulyn S. Loftin
                                              Jacqulyn S. Loftin, Esq.
                                              Partner
                                              3305 Jerusalem Avenue
                                              Wantagh, New York 11793
                                              Ph. 516.826.6500
